            Case 2:20-cv-05857-MMB Document 57 Filed 03/19/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                        :
KEITH FETSURKA, et al.,                                                 :
                                         Plaintiffs,                    :
                                                                        :                Civil Action
                               v.                                       :                No. 20-5857
                                                                        :
DANIELLE OUTLAW, et al.,                                                :
                     Defendants.                                        :
                                                                        :

                  AMENDED ORDER FOR PRETRIAL SCHEDULE AND TRIAL

          AND NOW this 19th day of March, 2021, it is hereby ORDERED that the Order for

Pretrial Schedule and Trial filed on March 9, 2021 (ECF 55) is amended as follows:

          1.        Discovery Deadline: April 2, 2021;

          2.        Plaintiffs’ Pretrial Memorandum:                    April 9, 2021;

          3.        Defendants’ Pretrial Memorandum: April 16, 2021;

          4.        Plaintiffs’ proposed Findings of Fact and Conclusions of Law (subject to changes

          after trial):        April 23, 2021. Defendants’ Response:                     April 30, 2021;

          5.        Non-Jury Trial (either virtual, hybrid, or live, depending on Covid-19 situation):

                    May 10, 2021.

                                                              BY THE COURT:



                                                              s/ Michael M. Baylson
                                                              MICHAEL M. BAYLSON
                                                              United States District Court Judge


O:\CIVIL 20\20-5857 Fetsurka v Outlaw\20cv5857 order ext deadlines 03092021.docx
